RNEY         GENERAL

                         OF          XAS




                              March 28,   1960


Mr. Jack Fields                           Opinion No. WE-822
County Attorney
P. 0. Box 774                             Re:    Under Art. 297, Penal Code,
Port Lavaca, Texas                               State of Texas, does the com-
                                                 pulsory school attendance
                                                 period,commence on the first
                                                 day of the opening of the
                                                 school term unless otherwise
                                                 authorized by the District School
Dear Mr. Fields:                                 Trustees and related questions..

         You have asked the following questions:

              "1. Under Article 297, Penal Code, State of
         Texas, does the compulsory school attendance period
         commence on the first day of the opening of the
         school term unless otherwise authorized by the Dis-
         trict School Trustees and notice given by the Trustees.

              "2. Assuming all legal notices according to law
         are given; would a person standing in parental rela-
         tion to a child within the compulsory school attendance
         ages, who is not properly excused from attendance upon
         school for some exemption providedcby law and said
         person standing in parental relation to said child
         fails and/or refuses to require such child to attend
         school regularly for 120 days, commencing on the first
         day of the opening of the school term unless otherwise
         authorized by the District School Trustees and notice
         given by the Trustees; be subject to prosecution on the
         second day of such school term, or at a time shortly
         thereafter, that would be deemed a reasonable time to
         allow said parent to comply with said article."

         Article 297 of the Texas Penal Code reads a6 follows:

              "Every child in the State who is seven (7) years
         and not more than sixteen (16) years of age shall be re-
         quired to attend the public schools in the district of
         its residence, or in some other district to which it may
         be transferred as provided by law, for a period of not
         less than one hundred and twenty (120) days annually.
         The period of compulsory school attendance at each school
Mr. Jack Fields, Page 2.   (Ww-822)



          shall begin at the opening of the school term unless
          otherwise authorized by the district school trustees and
          notice given by the trustees prior to the beginning of
          such school term; provided, that no child shall be re-
          quired to attend school for a longer period than the
          maximum term of the public school in the district where
          such child resides." (Emphasis added.)

          The answer to your first question is: Yes. The statement in the
Act that the period of compulsory school attendance "shall begin at the
opening of the school term, unless otherwise authorized" means the period
shall begin on the ,firstday of the opening of the school term unless other-
wise authorized.

          Article 299 of the Texas Penal Code reads as follows:

              "If any parent or person standing in parental
         relation to a child within the compulsory school
         attendance ages who is not properly excused from
         attendance upon school for some exemption provided
         by law fails to require such child to attend school
         regularly for such period as is required by law, it
         shall be the duty of the attendance officer who has
         jurisdiction in the territory where said parent or
         person standing in parental relation resides, to
         warn such parent or person standing in parental re-
         lation that this law must be immediately complied
         with, and upon failure of said parent or person
         standing in parental relation to immediately comply
         with this law after such warning has been given, the
         official discharging the duties of the attendance
         officer shall forthwith file complaint against such
         parent or person standing in parental relation to
         said child, which complaint shall be filed in the
         County Court, or in the Justice Court in the precinct
         where such parent or guardian resides. Any parent or
         other person standing in parental relation upon
         conviction for failure to comply with the provisions
         of this law shall be fined for the first offense five
         dollars, and for the second offense ten dollars, and
         for each subsequent offense twenty-five dollars.
         Each day that said child remains out of Said school
         after said warning has been given or after said child
         has been ordered in school by the Juvenile Court, may
         constitute a separate offense." (Emphasis supplied.)

          After warning or notice as prescribed by Article 299 of the Penal
Code the parent or person standing in parental relation to a child must com-
Mr. Jack Fields, Page 3.   (Ww-822)



ply immediately with the provisions of said Article by requiring the child
to attend school regularly or he would be subject to prosecution. Whether
such persons have complied immediately with such notice or warning is a
question of fact for the Court or Jury.

                                      SUMMARY

                 1.   The period of compulsory school at-
                      tendance under Article 297, Texas
                      Penal Code, commences on the first day
                      of the opening of the school term un-
                      less otherwise authorized by the Dis-
                      trict School Trustees and notice given
                      by the Trustees.

                 2.   After warning or notice as prescribed
                      by law the parent or person standing in
                      parental relation to a child must com-
                      ply immediately with the provisions of
                      Article 299, Penal Code, by requiring the
                      child to attend school regularly or be
                      subject to prosecution.

                                                Yours very truly,

                                                WILL WILSON
                                                Attorney General of Texas



                                                 I




                                                     Cecil Cammack, Jr.
                                                     Assistant Attorney General
CC:aw

APPROVED:

OPINION COMMITTEE;

W. V. Geppert, Chairman

W. Ray Scruggs
J. Arthur Sandlin
Fred W. Werkenthin
Marietta Payne

REVIEWED FOR THE ATTORNEY GENEPAL
BY:
     Leonard Passmore